        Case 1:19-cv-01753-RDM Document 25-2 Filed 01/06/21 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                  )
 100REPORTERS, et al.,                            )
                                                  )
                Plaintiffs,                       )
                                                  )
        v.                                        )
                                                           Civil Action No. 19-1753 (RDM)
                                                  )
 U.S. DEPARTMENT OF STATE,                        )
                                                  )
                Defendant.                        )
                                                  )
                                                  )

                  DEFENDANT’S STATEMENT OF MATERIAL FACTS
                    AS TO WHICH THERE IS NO GENUINE ISSUE

       Pursuant to Rule 56 of the Federal Rules of Civil Procedure and Local Civil Rule 7(h),

Defendant, United States Department of State (the “Department” or “State”), respectfully submits

this Statement of Material Facts as to Which There is no Genuine Issue in support of its Motion

for Summary Judgment. The information herein is based upon the declarations and accompanying

exhibits of Eric F. Stein (“Stein 2nd Decl.”) and of Charles O. Blaha (“Blaha Decl.”) filed

herewith.

                                 FOIA Request F-2017-17811

       1.      Plaintiffs’ counsel submitted to the Department a Freedom of Information Act

(“FOIA”) request dated December 15, 2017, seeking records “pertaining to the nomination and/or

vetting of foreign military and security personnel and/or units for U.S. training or assistance

pursuant to statutes commonly known as the Leahy Laws.” Stein 2nd Decl. at ¶ 5, Ex. B.

       2.      By email dated March 19, 2018, Plaintiffs’ counsel informed the Department that

it was willing to narrow the date range of their request to January 1, 2017, and it was willing to

narrow the scope of its search to records from the INVEST system that are responsive for the
        Case 1:19-cv-01753-RDM Document 25-2 Filed 01/06/21 Page 2 of 5




following countries: Iraq, Afghanistan, Egypt, Colombia, Philippines, Cambodia, Mexico, and

Bangladesh. Stein 2nd Decl. ¶ 8, Ex. C.

       3.      By letter dated March 19, 2018, the Department formally acknowledged receipt of

Plaintiffs’ request and assigned it tracking number F-2017-17811. Stein 2nd Decl. ¶ 9.

       4.      By letter dated July 19, 2018, Plaintiffs’ counsel submitted an administrative appeal

for FOIA request F-2017-17811 stating that the Department had unlawfully failed to make a

determination within the statutory time limit. Stein 2nd Decl. ¶ 12.

       5.      By letter dated August 23, 2018, the Department informed Plaintiffs’ counsel that

request F-2017-17811 was not subject to an administrative appeal as the Department had not

denied any information in response to the request. Stein 2nd Decl. ¶ 13.

       6.      On June 17, 2019, Plaintiff’s counsel initiated the instant lawsuit. ECF No. 1.

       7.      By letter dated January 17, 2020, the Department informed Plaintiffs’ counsel that

it had located 14 responsive documents; the 14 documents were released in part as Microsoft Excel

spreadsheets, the format in which Plaintiffs had requested them. Stein 2nd Decl. ¶ 16.

       8.      By email dated January 24, 2020, the Department, through DOJ counsel, informed

Plaintiffs’ counsel that two of the documents released on January 17, 2020, were inadvertently

disclosed without redactions of information exempt from disclosure under FOIA Exemption 7(F),

which applies to law enforcement information the disclosure of which would endanger the life or

physical safety of an individual. Stein 2nd Decl. ¶ 17, Ex. D. The two documents were

spreadsheets corresponding to Leahy vetting in Egypt and in Iraq. Id. The Department asked that

Plaintiffs’ counsel delete or destroy all copies of the two documents. Id.

       9.      By email dated February 10, 2020, Plaintiffs’ counsel stated that “[DOJ has] not

provided a legal basis for the State Department to insist that our clients destroy or return any




                                                 2
        Case 1:19-cv-01753-RDM Document 25-2 Filed 01/06/21 Page 3 of 5




records they obtained from the agency in response to their FOIA request, and we do not believe

there is a legal basis for the agency to make such an extraordinary request. That said, we have

provided the additional information, below, to our clients and we understand they intend, in good

faith, to take this information into consideration when determining how, if at all, to use the Iraq

and Egypt spreadsheets released to them on January 17 in connection with their reporting.” Stein

2nd Decl. ¶ 18, Ex. D.

       10.     By email dated February 19, 2020, the Department, through DOJ counsel, sent

Plaintiffs’ counsel a corrected version of the Egypt spreadsheet.   Stein 2nd Decl. ¶ 19.

       11.     By email dated April 9, 2020, the Department, through DOJ counsel, sent Plaintiffs’

counsel a corrected version of the Iraq spreadsheet. Stein 2nd Decl. ¶ 20.

                                  FOIA Request F-2017-17860

       12.     Plaintiffs’ counsel submitted to the Department a FOIA request dated December

15, 2017, seeking “[c]opies of guides, manuals, instructions or directions pertaining to the vetting

of foreign military and security personnel and/or units” pursuant to the Leahy Laws and the

“Reports on Government Police Training and Equipping Programs” submitted to Congress. Stein

2nd Decl. ¶ 21, Ex. E.

       13.     By letter dated December 27, 2017, the Department acknowledged receipt of

Plaintiffs’ request and assigned it tracking number F-2017-17860. Stein 2nd Decl. ¶ 22.

       14.     By letter dated July 19, 2018, Plaintiffs’ counsel submitted an administrative appeal

stating that the Department had unlawfully failed to make a determination within the statutory time

limit. Stein 2nd Decl. ¶ 23.




                                                 3
        Case 1:19-cv-01753-RDM Document 25-2 Filed 01/06/21 Page 4 of 5




       15.     By letter dated August 23, 2018, the Department informed Plaintiffs’ counsel that

request F-2017-17860 was not subject to an administrative appeal as the Department had not

denied any information in response to the request. Stein 2nd Decl. ¶ 24.

       16.     On June 17, 2019, Plaintiffs’ counsel filed the instant lawsuit. ECF No. 1.

       17.     By letter dated October 15, 2019, the Department released four documents in full

and one document in part. Stein 2nd Decl. ¶ 27.

       18.     By letter dated November 15, 2019, the Department released thirteen documents in

full, released four documents in part, and withheld three documents in full. Stein 2nd Decl. ¶ 28.

       19.     By letter dated December 13, 2019, the Department released fifteen documents in

full, released eight documents in part, and withheld thirteen documents in full. Stein 2nd Decl. ¶

29.

       20.     By letter dated January 17, 2020, the Department released nine documents in full

and released two documents in part. Stein 2nd Decl. ¶ 30.

       21.     By letter dated February 18, 2020, the Department released two documents in full

and released three documents in part. Stein 2nd Decl. ¶ 31.

       22.     By letter dated July 14, 2020, the Department informed Plaintiffs’ counsel that upon

further review of six documents responsive to Plaintiffs’ request, it had determined that additional

information could be released to Plaintiffs. Stein 2nd Decl. ¶ 32. The Department accordingly

reprocessed these six documents and released one document in full and five documents in part. Id.

       23.     On October 8, 2020, the Court held a pre-motion conference.

       24.     Following the pre-motion conference, the Department informed Plaintiffs’ counsel

that it would review again its withholdings made pursuant to FOIA Exemption 5 to determine if

additional non-exempt information could be segregated for release. Stein 2nd Decl. ¶ 33.




                                                 4
        Case 1:19-cv-01753-RDM Document 25-2 Filed 01/06/21 Page 5 of 5




       25.     By letter dated November 16, 2020, the Department informed Plaintiffs’ counsel

that, upon further review, it had determined that four documents previously withheld in full may

be released in part and that information formerly withheld from five documents previously released

in part may be released. Stein 2nd Decl. ¶ 34.

       26.     By letter dated December 8, 2020, the Department informed Plaintiffs’ counsel that,

upon further review, it had determined that two documents previously marked as non-responsive

were in fact responsive to Plaintiffs’ request. Stein 2nd Decl. ¶ 35. The Department released one

document in full and withheld the other document in full. Id.

       27.     By letter dated December 17, 2020, the Department informed Plaintiffs’ counsel

that it had located five attachments to documents previously released to Plaintiffs. Stein 2nd Decl.

¶ 36. The Department released two documents in part and withheld three documents in full. Id.

       28.     By letter dated December 31, 2020, the Department informed Plaintiffs’ counsel

that, upon further review, it had determined that one document previously withheld in full may be

released in part. Stein 2nd Decl. ¶ 37.

Dated: January 6, 2021                        Respectfully submitted,
                                              MICHAEL R. SHERWIN
                                              Acting United States Attorney

                                              BRIAN P. HUDAK
                                              Acting Chief, Civil Division

                                              By: /s/ Kathleene Molen
                                              KATHLEENE MOLEN
                                              Assistant United States Attorney
                                              555 4th Street, N.W.
                                              Washington, D.C. 20530
                                              (202) 803-1572
                                              Kathleene.Molen@usdoj.gov


                                              Counsel for Defendant



                                                 5
